Citation Nr: 1722339	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  08-29 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of a left wrist fracture.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel







INTRODUCTION

The Veteran served on active duty training (ACDUTRA) in the Alabama Army National Guard from July to November 1988, and active duty service from November 1990 to September 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board remanded the issues on appeal for additional development in August 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current left wrist disability is a result of his active duty service.  Specifically, the Veteran contends that he injured his wrist when he fell down a staircase while on active duty service.

In August 2012, the Board remanded this case to the RO for further development.  The RO was directed to contact the Veteran and, with his assistance, obtain treatment records not yet associated with the record and afford the Veteran a VA examination for his claimed left wrist disability.  The Board finds that while the RO has made a number of attempts to schedule the Veteran for a VA examination, including contacting the correctional facility at which the Veteran is incarcerated to inquire about transportation, see, e.g., July 2014 email correspondence and August 2016 report of general information, the RO has not made all required efforts to attempt to examine the Veteran.  Because the Board's directives have not been substantially complied with, the case must be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The United States Court of Appeals for Veterans Claims (Court) has specifically addressed VA's duty to assist incarcerated veterans in cases where a VA examination is warranted.  Specifically, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans."  See Bolton v. Brown, 8 Vet. App. 185 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190 (1991)).  

In the case of VA medical examinations, VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711 (West 2014).  However, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.

The VA Manual also contains a provision for scheduling examinations of incarcerated veterans.  In particular, the Manual acknowledges that some state laws restrict the movement of and access to prison inmates and that it may not be possible for an incarcerated veteran to be examined at a VA medical facility or for Veterans Health Administration (VHA) personnel to perform the examination at the prison.  The Manual states that, when an examination of an incarcerated veteran is required, the AOJ and/or local VHA Medical Examination Coordinator should confer with prison authorities to determine whether the veteran should be escorted to a VA medical facility for examination by VHA personnel or examined at the prison by VHA personnel, prison medical providers at VA expense, or fee-basis providers contracted by VHA.  See VBA Manual M21-1, III.iv.3.F.2.d. (last accessed June 12, 2017).

The Board notes that in an undated letter received in August 2014, the Veteran stated that he had been examined by a Dr. R.R. in July 2014.  The Veteran reported that he had been told the examination was for VA purposes.  There is, however, no such examination associated with the record.  Further, no medical treatment records from the Alabama Department of Corrections have been associated with the record since the previous Board remand.  As noted in the previous remand, in a September 2010 statement, the Veteran suggested that outstanding medical treatment records may exist at several Alabama Department of Corrections facilities, including Frank Lee Correctional Facility, Holman Correctional Facility, the Elmore Correctional Facility, and the W.E. Donaldson Correctional Facility.  On remand, the RO must attempt to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and have him provide a release for all prison medical treatment records from the Alabama Department of Corrections, to include the Frank Lee Correctional Facility, Holman Correctional Facility, the Elmore Correctional Facility, and the W.E. Donaldson Correctional Facility, from 2003 to the present.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the development set forth above, afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of his claimed left wrist disability.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All necessary tests and studies should be performed, and all clinical findings should be reported in detail.  

If the Veteran is currently incarcerated, the RO should take all reasonable measures to schedule the Veteran for the examination requested and confer with the prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination.  If that is not possible, the RO should determine the feasibility of having the Veteran examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  The RO should determine which option is the most feasible and document all attempts taken to schedule the Veteran for a VA examination related to his claim.  If the Veteran cannot be afforded one of the options for examination discussed above, then the Veteran's records should be provided to a VA evaluator for review and a medical nexus opinion must be provided.

The examiner's attention is specifically directed to the service treatment records, to include the May 1988 examination report, the January 30, 1991 treatment report and left wrist x-ray findings, the Veteran's report of a left wrist injury in 1987, and February 1991 medical evaluation board report, the November 1991 private physician s statement regarding treatment for a left wrist sprain in November 1986, operative reports dated in January 1991 and August 1993, the June 1993 CT scan report and post service VA treatment records, including the May 29, 1992 and February 16, 2001 VA clinical treatment notes.  

After reviewing the claims file and examining the Veteran, the examiner should specifically address the following:

(a)  Identify any left wrist disability that pre-existed the veteran's period of active duty from November 1990 to September 1991.  A complete explanation for any such opinion must be provided.

(b)  With respect to any pre-existing disability of the left wrist, the examiner must indicate whether it is at least as likely as not that any such disability was permanently aggravated during this period of service from November 1990 to September 1991.  "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.  A complete explanation for any such opinion must be provided.

(c)  If there was permanent aggravation, the examiner must indicated whether or not it is clear and unmistakable (i.e. undebatable) that the permanent aggravation was due to the natural progress of the disease.  A complete explanation for any such opinion must be provided.

(d)  If the examiner finds the Veteran has a disability of the left wrist that did not pre-exist the period of active service from November 1990 to September 1991, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left wrist disability is etiologically related to, or was incurred during, his active military service.  

A detailed rationale for each portion of the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After completing the development requested above, and any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






